



EXHIBIT 10.5


STAGE STORES, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made effective
as of the ______ day of __________, 20____ (the “Effective Date”), by and
between Stage Stores, Inc., a Nevada corporation (hereinafter called the
“Company”), and ________________, an employee of the Company, its subsidiaries
or its affiliates (hereinafter called the “Employee”).
WHEREAS, the Board of Directors of the Company (the “Board”) has adopted the
Stage Stores, Inc. Second Amended and Restated 2008 Equity Incentive Plan (the
“Plan”), as it may be amended from time to time; and
WHEREAS, the Company considers it desirable and in the Company’s best interests
that the Employee be given an opportunity to earn compensation that directly
correlates to the value of the Company’s authorized voting common stock, par
value $0.01 (the “Common Shares”) in furtherance of the Plan to provide
incentive for the Employee to remain an employee of the Company, its
subsidiaries or its affiliates and to promote the growth, earnings and success
of the Company.
NOW, THEREFORE, in consideration of the premises, it is agreed as follows:
1.    GRANT OF AWARD. The Company hereby grants to the Employee as of the
Effective Date a restricted stock unit award equivalent to _______ Common Shares
(the “Award”) pursuant to the terms and conditions contained herein and the
terms and conditions of the Plan.
2.    VESTING. Except as otherwise set forth in this Agreement, the Award shall
vest according to the following schedule (each a “Vesting Date”) and become
payable as set forth in Section 8 below:
Vesting Date to be the
Period from Date of Grant
Cumulative Percentage of Award Which Shall Vest
1 year
25%
 2 years
50%
 3 years
75%
 4 years
100%

3.    RIGHTS. Subject to the terms of this Agreement, the Employee shall not
have any rights of a shareholder with respect to the Award. Notwithstanding the
foregoing, if the Employee holds any portion of the Award that is unvested and
unexpired as of the close of business on a record date for determining the
shareholders to which the Company has declared and pays a cash dividend on the
Common Shares, the Employee shall receive a dividend equivalent payment equal to
an amount, calculated with respect to only that portion of the Award that is
then unvested and unexpired, which is determined by multiplying the number of
Common Shares then subject to the unvested and unexpired portion of the Award by
the per-Common Share cash dividend paid by the Company on the Common Shares.





--------------------------------------------------------------------------------





4.    DEATH OF EMPLOYEE. If the Employee’s employment with the Company is
terminated due to death, the Award will immediately vest and become payable as
set forth in Section 8 below.
5.    DISABILITY OF EMPLOYEE. If the Employee’s employment with the Company is
terminated due to disability, the Award will immediately vest and become payable
as set forth in Section 8 below. For the purposes of this Agreement, the
Employee shall be deemed to have terminated his or her employment by the Company
by reason of disability, if the Committee shall determine that the physical or
mental condition of the Employee by reason of which his or her employment
terminated was such at that time as would entitle him or her to payment of
monthly disability benefits under any Company disability plan. If the Employee
is not eligible for benefits under any disability plan of the Company, he or she
shall be deemed to have terminated his or her employment by reason of disability
if the Committee shall determine that his or her physical or mental condition
would entitle him or her to benefits under any Company disability plan if he or
she were eligible therefor.
6.    CHANGE IN CONTROL. In the event of a Change in Control, the Award will
immediately vest and shall become payable to the Employee within thirty (30)
days of the Change of Control. For purposes of this Agreement, a “Change in
Control” shall be deemed to have occurred:
(a)    on such date within the 12-month period following the date that any one
person, or more than one person acting as a group (as defined in
§1.409A-3(i)(5)(v)(B) of the Treasury Regulations), acquires ownership of stock
that represents twenty-five percent (25%) or more of the combined voting power
of the Company’s then outstanding securities (the “Trigger Date”), that a
majority of the individuals who, as of the Trigger Date, constitute the Board
(the “Incumbent Board”) are replaced by new members whose appointment or
election is not endorsed by a majority of the members of the Incumbent Board
before the date of such appointment or election;
(b)    as of the date that any one person, or more than one person acting as a
group (as defined in §1.409A-3(i)(5)(v)(B) of the Treasury Regulations),
acquires ownership of stock that, together with stock held by such person or
group, constitutes more than 50% of either (1) the then outstanding shares of
common stock of the Company or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors; provided, however, if any one person or more than one
person acting as a group, is considered to own more than fifty percent (50%) of
the total fair market value or total voting power of the stock of the Company,
the acquisition of additional stock by the same person or persons shall not be
considered to cause a Change in Control; or
(c)    the date any one person, or more than one person acting as a group (as
defined in §1.409A-3(i)(5)(v)(B) of the Treasury Regulations), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) all, or substantially all, of the assets
of the Company, except for any sale, lease exchange or transfer resulting from
any action taken by any creditor of the Company in enforcing its rights or
remedies against any assets of the Company in which such creditor holds a
security interest. Provided further, a transfer of assets by the Company shall
not be treated as a Change in Control if the assets are transferred to:


2

--------------------------------------------------------------------------------





(i)    A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;
(ii)    An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;
(iii)    A person, or more than one person acting as a group, that owns,
directly or indirectly, 50% or more of the total value or voting power of all
the outstanding stock of the Company; or
(iv)    An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in paragraph (iii) herein.
For purposes of subsection (c) and except as otherwise provided in paragraph
(i), a person’s status is determined immediately after the transfer of the
assets.
7.    OTHER TERMINATION OF EMPLOYMENT. If the Employee leaves the Company for
any reason other than death or disability before vesting, the unvested portion
of the Award shall be forfeited.     
8.    SETTLEMENT. Following the Vesting Date and subject to the Payment Market
Value Cap (as defined below), the Company shall settle the vested portion of the
Award in cash with a payment to the Employee equal to (a) the number of Common
Share equivalents under the Award then vesting, multiplied by (b) the fair
market value of the Common Shares upon each Vesting Date (“Payment Market
Value”). The cash payment will be paid to the Employee within thirty (30) days
after the applicable Vesting Date or such earlier termination of employment on
account of death or disability. Notwithstanding the foregoing, any cash payment
made with respect to the vested portion of the Award will be subject to
automatic reduction if the Payment Market Value exceeds five times (5x) the fair
market value of the Common Shares on the Effective Date (the “Payment Market
Value Cap”), with such automatic reduction of clause 8(b) above to be to the
Payment Market Value Cap.
9.    ASSIGNMENT. The rights under this Agreement shall not be assignable or
transferable by the Employee, except by will or by the laws of descent and
distribution. Any attempted assignment, transfer, pledge, hypothecation, or
other disposition of the rights under this Agreement contrary to the provisions
hereof shall be null and void and without effect.
10.    WITHHOLDING TAXES. Whenever the Company proposes or is required to settle
all or a portion of the Award, the Company shall have the right to withhold an
amount in cash sufficient to satisfy any Federal, state and/or local withholding
tax requirements prior to the delivery of any payment under this Agreement. For
withholding tax purposes, the vested portion of the Award shall be valued on the
date the withholding obligation is incurred.
11.    RIGHT TO TERMINATE EMPLOYMENT. Nothing in this Agreement shall confer
upon the Employee the right to continue in the employment of the Company, its
subsidiaries or its affiliates or affect any right which the Company, its
subsidiaries or its affiliates may have to terminate the employment of the
Employee.
12.    ADJUSTMENTS. In the event of any change in the outstanding common stock
of the Company by reason of stock splits, reverse stock splits, stock dividends
or distributions,


3

--------------------------------------------------------------------------------





recapitalization, reorganization, merger, consolidation, split-up, combination,
exchange of shares or the like, the Board shall make an equitable adjustment to
the number of Common Shares to which the Award relates, and take any and all
other actions deemed appropriate by the Board.
13.    SEVERABILITY. Every part, term or provision of this Agreement is
severable from the others. Notwithstanding any possible future finding by a duly
constituted authority that a particular part, term or provision is invalid, void
or unenforceable, this Agreement has been made with the clear intention that the
validity and enforceability of the remaining parts, terms and provisions shall
not be affected thereby.
14.    NOTICE. Any notice to be delivered under this Agreement shall be given in
writing and delivered, personally or by certified mail, postage prepaid,
addressed to the Company or the Employee at their last known address.
15.    GOVERNING LAW. This Agreement shall be construed in accordance with and
governed by the applicable Federal law and, to the extent otherwise applicable,
the laws of the State of Texas.
16.    HEADINGS. The headings in this Agreement are for convenience only and
shall not be used to interpret or construe the provisions of this Agreement.
17.    BINDING EFFECT. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company.
18.    INCORPORATION OF PLAN. The Award is granted pursuant to the terms of the
Plan, which is incorporated herein by reference, and this Agreement shall in all
respects be interpreted in accordance with the Plan. If there is any
inconsistency between the terms of this Agreement and the terms of the Plan, the
Plan’s terms shall completely supersede and replace the conflicting terms of
this Agreement. All capitalized terms shall have the meanings ascribed to them
in the Plan, unless specifically set forth otherwise herein.
19.    MODIFICATION; 409A COMPLIANCE. This Agreement is intended to be exempt
from or otherwise comply with the provisions of Section 409A of the Code.
Notwithstanding the foregoing, if the Award constitutes “deferred compensation”
under Section 409A of the Code and the Award becomes vested and settled upon the
Employee’s termination of employment, payment with respect to the Award shall be
delayed for a period of six months after the Employee’s termination of
employment if the Employee is a “specified employee” as defined under Section
409A of the Code and if required pursuant to Section 409A of the Code. If
payment is delayed, the Award shall be paid within thirty (30) days after the
date that is six (6) months following the Employee’s termination of employment.
Payments with respect to the Award may only be paid in a manner and upon an
event permitted by Section 409A of the Code, and each payment under the Award
shall be treated as a separate payment, and the right to a series of installment
payments under the Award shall be treated as a right to a series of separate
payments. In no event shall the Employee, directly or indirectly, designate the
calendar year of payment. The Company may change or modify the terms of this
Agreement without the Employee’s consent or signature if the Company determines,
in its sole discretion, that such change or modification is necessary for
purposes of compliance with or exemption from the requirements of Section 409A
of the Code or any regulations or other guidance issued thereunder.
Notwithstanding the previous


4

--------------------------------------------------------------------------------





sentence, the Company may also amend the Plan or this Agreement or revoke the
Award to the extent permitted by the Plan.
IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to be
executed as of the Effective Date.
“COMPANY”
 
 
Stage Stores, Inc.
 
 
 
 
 
 
 
By:                                                                          
 
 
 
Name:                                                                     
 
 
 
Title:                                                                       
 
 
 
 
 
 
 
 
 
 
 
 
“EMPLOYEE”
 
 
                                                                                
 
 
 
                                                     , an individual





5